                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                           WICHITA FALLS DIVISION

SEARS AUTHORIZED HOMETOWN                  §
STORES, LLC,                               §
                                           §
      Plaintiff,                           §
                                           §
v.                                         §     Civil Action No. 7:18-cv-00083-O-BP
                                           §
Y&O WF, LLC,                               §
                                           §
      Defendant.                           §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
          OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case (ECF No. 73). No objections were filed, and the Magistrate

Judge’s recommendation is ripe for review. The District Judge reviewed the proposed

findings, conclusions, and recommendation for plain error. Finding none, the undersigned

District Judge is of the opinion that the Findings and Conclusions of the Magistrate Judge

are correct and they are accepted as the Findings and Conclusions of the Court.

      Accordingly, it is ORDERED that Defendant’s Motions to Dismiss (ECF Nos. 34,

51) are DENIED.

      SO ORDERED on this 17th day of December, 2018.



                                            _____________________________________
                                            Reed O’Connor
                                            UNITED STATES DISTRICT JUDGE
